SYNALLOY CORPORATION

1988 Long Term Incentive Stock Plan

 

Purpose. This 1988 Long Term Incentive Stock Plan (the "Plan") is intended to
provide key executive employees of Synalloy Corporation (the "Company", which
term shall include Synalloy Corporation and any of its affiliates or
subsidiaries) with the opportunity to participate in the Company's future
prosperity and growth by purchasing stock of the Company. The purpose of the
Plan is to provide long-term incentive for gain through outstanding service to
the Company and its shareholders and to assist in attracting and retaining
executives of ability and initiative.

 

Administration

. The Plan shall be administered by the Compensation and Long Term Incentive
Committee (the "Committee") which shall consist of three members of the
Company's Board of Directors who are not employees of the Company. Members of
the Committee are not eligible to participate in the Plan (or any other option
or incentive plan of the Company) while serving on the Committee, nor shall they
have been so eligible for the 12 months immediately preceding such appointment.



 

The Committee shall have complete authority and discretion to interpret all
provisions of this Plan consistent with law, to prescribe the form of
instruments evidencing the stock options granted under the Plan, to adopt,
amend, and rescind general and special rules and regulations for its
administration, and to make all other determinations necessary or advisable for
the administration of the Plan. Action duly taken by not less than two members
of the Committee, in accordance with the By-laws of the Company applicable to
committees of the Board, shall constitute action of the Committee for purposes
of the Plan. No member of the Committee shall be liable for any action or
determination in respect thereto, if made in good faith, and shall be entitled
to indemnification by the Company with respect to all matters arising from his
service on the Committee to the fullest extent allowable under applicable law.

 

Eligibility

. Any salaried employee of the Company who in the judgment of the Committee
occupies a management position in which his efforts contribute to the profit and
growth of the Company may be granted one or more options under the Plan. The
Committee will designate employees to whom options are to be granted and will
specify the number of shares subject to each option. The Committee shall have
the discretion to determine to what extent, if any, persons employed on a
part-time or consulting basis will be eligible to participate in the Plan;
provided however, that an employee who, immediately before an option is granted,
owns more than 10% of the combined voting power of the Company, shall not be
eligible for an option grant.



 

4. Stock. The stock to be subject to options under the Plan shall be shares of
the Company's common stock of the par value of $1.00 per share (the "common
stock"), and may be either authorized and unissued or held in the treasury of
the Company. The total amount of stock on which options may be granted under the
Plan shall not exceed 300,000 shares, subject to adjustment to reflect any
change in the capitalization of the Company, as more fully provided in Section
11 hereof. The Committee will maintain records showing the cumulative total of
all shares subject to options outstanding under this Plan.

 

If any option is terminated, in whole or in part, for any reason other than the
exercise thereof, the shares allocated to the option or portion thereof so
terminated may be reallocated to another option or options to be granted under
this Plan.

 

5. Option Price. The price per share for shares purchased upon the exercise of
any option granted under the Plan will be 100% of the fair market value per
share of such shares on the date of grant of the option. Payment shall be made
to the Company either (i) in cash or, at the discretion of the Committee; (ii)
by delivery to the Company of shares of common stock owned by the option holder
and having a fair market value on the date of exercise equal to the fair market
value of the shares covered by the option on the date of the grant of the
option, or (iii) a combination of cash and the value of such shares mentioned in
(ii) above. As used in this Plan "fair market value" per share of the common
stock shall mean the average of the high and low sale prices of the common stock
on the American Stock Exchange (or such other exchange or market on which such
value is being determined) or, if there shall be no sale on that date, then on
the last previous day on which a sale was reported. In determining fair market
value, the Committee may rely upon sales information reported on the
consolidated tape or other consolidated reporting system and, in the absence of
any sale or sales on the dates referred to in the preceding sentence, or a
recognized market for the Company's common stock, the Committee may determine
fair market value by whatever recognized method it deems appropriate.

 

6. Grant of Options. The Committee, at any time, during the duration of the
Plan, may authorize the granting of options to employees of the Company eligible
under Section 3 hereof, subject to the limitations provided herein. The date on
which an option shall be granted shall be the date the Committee authorizes such
grant or such later date as may be determined by the Committee at the time such
grant is authorized. Any employee may hold more than one option.

 

7. Exercise of Options. Options granted under the Plan shall be exercisable only
in the following manner; provided, however, that in no event shall an option be
exercisable more than ten years of the date of grant as set forth in paragraph 6
above.

 

By an Employee During Continuous Employment

. The aggregate fair market value of the shares of the Company's common stock,
as determined at the time of grant, as to which options are exercisable for the
first time by an employee during any calendar year shall not exceed $100,000.00.
Subject to this limitation, an employee may exercise any option during the
applicable Exercise Periods in accordance with the following schedule:








Time from Grant Date
(Exercise Period)

Percentages of Options
Granted Which may be
Exercisable in that Exercise
Period (including those
previously exercised)

Up to One Year

0%

One to Two Years

20%

Two to Three Years

40%

Three to Four Years

60%

Four to Five Years

80%

Five to Ten Years

100%

 

An employee may not exercise any part of an option granted under this Plan
unless, at the time of such exercise, he has been in the continuous employment
of the Company since the date the option was granted. The Committee may decide
in each case to what extent leaves of absence for government or military
service, illness, temporary disability, or other reasons shall not for this
purpose be deemed interruptions of continuous employment.

 

B. By a Former Employee. No person may exercise an option after he ceases to be
an employee of the Company unless he ceases to be an employee of the Company as
a result of normal retirement, early retirement, or disability retirement,
either physical or mental, or on account of physical or mental disability. In
these instances, the option may be exercised by him, his attorney-in-fact, or
his guardian, as appropriate, at any time after the date on which he ceased to
be an employee, but not later than the end of the fixed term of the option and
no earlier (except in the event of a cessation of employment by reason of
disability) than one year from the date the option was granted.

C. In Case of Death. If any employee or former employee who was granted an
option dies, and at the time of death was entitled to exercise any option
granted under this Plan, pursuant to Sub-Sections A and B above, the option may
be exercised within six months after the death of the employee or former
employee (but no later than the end of the fixed term of the option) by his
estate, or by a person who acquired the right to exercise the option by bequest
or inheritance.

D. Sale or Merger. Notwithstanding the limitation on the Exercise Period set
forth in section 7A above, (except as pertains to the $100,000 per year
limitation), an employee may exercise all options then exercisable by him as
provided for in section 7A above plus 50% of the options granted to him but
which are not then exercisable because the requisite time from the date of grant
has not lapsed in the event that either (i) all or substantially all of the
assets or common stock of the Company (or a subsidiary or division of the
Company in which he is employed) is sold to an entity not affiliated with the
Company, (ii) a merger or share exchange with an unaffiliated party occurs in
which the Company is not the surviving entity or (iii) a similar sale or
exchange transaction occurs which in the Committee's sole discretion justifies
such exercise right.

 

8. Method of Exercise. Each option granted under the Plan shall be deemed
exercised when the holder shall so notify the Company in writing, addressed to
the Company's secretary, together with payment in full for the shares for which
the option is exercised, and tender of any related agreements or instruments, as
required by the Committee, and shall comply with such other reasonable
requirements as the Committee may establish pursuant to Section 12 of the Plan.
However, this provision shall not preclude exercise of, or payment for, an
option by any other proper method specifically approved by the Committee. No
person, estate, or other entity shall have or exercise any of the rights of a
shareholder with reference to shares subject to an option until a certificate or
certificates for the shares has been duly issued and delivered.

 

An option granted under this Plan may be exercised for any lesser number of
shares than the full amount for which it could be exercised. Such a partial
exercise of an option shall not affect the right to exercise the option from
time to time in accordance with the Plan for the remaining shares subject to the
option.

 

9. Assignability. Options granted under the Plan to an employee shall not be
transferable by him except by will or the laws of descent and distribution.

 

10. Adjustment upon Change of Shares. In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering or other event affecting
shares of the Company, the number and class of shares for which options may
thereafter be granted, the number and class of shares then subject to options
previously granted, and the price per share payable upon exercise of such
options shall be equitably adjusted by the Committee to reflect the change.

 

11. Compliance with Law and Approval of Regulatory Bodies. No option shall be
exercisable and no shares shall be delivered under the Plan except in compliance
with all applicable Federal and state laws and regulations including, without
limitation, compliance with applicable withholding tax requirements and with the
rules of all domestic stock exchanges on which the Company's shares may be
listed. Any share certificate issued to evidence shares may be listed on any
domestic stock exchange authorized by the Company. Any share certificate issued
to evidence shares for which an option is exercised may bear legends and
statements, and be subject to such restrictions, as the Company shall deem
advisable to assure compliance with Federal and state laws and regulations. No
options shall be exercisable, and no shares will be delivered under the Plan,
until the Company has obtained such consents or approvals from regulatory
bodies, Federal or state, having jurisdiction over such matters as the Company
may deem advisable.

 

In the case of the exercise of an option by a person or estate acquiring the
right to exercise the option by bequest or inheritance, the Committee may
require reasonable evidence as to the ownership of the option and may require
consents and releases of taxing authorities that it may deem advisable.

 

12. General Provisions. Neither the adoption of the Plan nor its operation, nor
any document describing or referring to the Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Company or
any subsidiary, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if the Plan
had not been adopted.

 

13. Effective Date of the 1988 Plan. This Plan was adopted by the Board of
Directors of the Company effective January 28, 1988, which will be the effective
date of the Plan if and when approved by shareholders holding a majority of the
Company's outstanding shares of common stock entitled to vote on the Plan at the
Annual Meeting of Shareholders in 1988.

 

14. Amendment to the Plan. The Board of Directors of the Company may alter,
amend, or terminate the Plan from time to time. Such action by the Board of
Directors, however, will not be effective to change or modify the Plan, unless
approved by shareholders holding a majority of the Company's outstanding shares
of common stock, if such changes or modifications in the Plan would:

 

Increase the total number of shares of stock on which options may be granted
under the Plan, except as contemplated in Section 11;

 

Change the manner of determining the option price;

 

Assign the administration of the Plan otherwise than to a committee of the Board
of Directors;

 

Permit any person while a member of the Committee or any other committee of the
Board of Directors administering the Plan to be eligible to receive or hold an
option under the Plan or permit a person who is not a key employee of the
Company at the time of grant to be granted an option; or

 

Extend the term of this Plan.

 

15. Duration of the Plan. Unless previously terminated by the Board of
Directors, the Plan shall be effective for a period of ten years from the
effective date of the Plan, and no option shall be granted after January 28,
1998. Options granted before that date shall remain valid thereafter in
accordance with their terms.

